United States Court of Appeals
                     For the First Circuit


No. 16-1666

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  HERMINIO CONCEPCIÓN-MONTIJO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
               Torruella and Lynch, Circuit Judges


     Liza L. Rosado-Rodríguez, Research and Writing Specialist,
Eric Alexander Vos, Federal Public Defender, and Vivianne M.
Marrero, Assistant Federal Public Defender, Supervisor, Appeals
Section, on brief for appellant.
     Mainon A. Schwartz, Assistant United States Attorney, Rosa
Emilia Rodríguez-Vélez, United States Attorney, and Mariana E.
Bauzá-Almonte, Assistant United States Attorney, Chief, Appellate
Division, on brief for appellee.


                        November 13, 2017
                 PER CURIAM.    Herminio Concepción-Montijo pled guilty to

a single count of being a felon in possession of a firearm.                         See

18 U.S.C. § 922(g)(1).          The district court sentenced Concepción to

a 120-month statutory maximum term of imprisonment.                        On appeal,

Concepción argues first that the court committed procedural error

by improperly calculating the applicable guideline sentencing

range ("GSR"), and second that his sentence is substantively

unreasonable because the court undervalued Concepción's personal

circumstances.

                 Turning   first    to    his     claim       of   procedural   error,

Concepción argues that the district court improperly relied on

unauthenticated documents to apply a career-offender enhancement

based       on   a   previous   conviction        for   residential      burglary    in

Illinois.1           However,      in    adopting       the    probation    officer's

recommended 120-month sentence -- an upward variance from the top

end of the GSR -- the district court explained:

                 The probation officer has indicated that,
                 whether or not his offense level were 13 and
                 his Criminal History Category [were] IV, as
                 argued by Mr. Concepcion, he would recommend
                 this sentence, and the Court agrees.




        1
       In the district court, rather than paying the fees that Cook
County, Illinois, charged for printing official court documents,
the government instead introduced a letter from the relevant
federal probation office, a police report, and a court docket
printout,   to   establish   Concepción's    residential   burglary
conviction.


                                          - 2 -
The   district    court   further     justified      its    variance    based   on

"Concepción's extensive criminal history of drug possession and

trafficking and weapons possession includ[ing] charges in the

States of Illinois, New Jersey, New Mexico, as well as in Puerto

Rico."

            As the court's words make plain, it focused not on

Concepción's Illinois residential burglary conviction to justify

its   variant    sentence,      but    rather   on     his       numerically    and

geographically expansive record of drug and weapons charges.                    It

thus concluded that it would have imposed the same sentence

regardless of the applicable offense level and criminal history

category.        Accordingly,    any    error     in       the   calculation    of

Concepción's GSR was harmless.          See United States v. Magee, 834

F.3d 30, 38 (1st Cir. 2016).

            Turning next to Concepción's claim of substantive error,

we first note that "[a]lthough an appellate court must take into

account the full extent of any variance, the dispositive question

remains whether the sentence is reasonable in light of the totality

of the circumstances."       United States v. Santiago-Rivera, 744 F.3d

229, 234 (1st Cir. 2014) (citation omitted).                 "[T]he lynchpin of

a reasonable sentence is a plausible sentencing rationale and a

defensible result."       Id. (quoting United States v. Martin, 520

F.3d 87, 96 (1st Cir. 2008)).          Moreover, a court is "well within

its discretion in giving greater weight to [a defendant's] criminal


                                      - 3 -
history than other factors."             United States v. Arroyo-Maldonado,

791 F.3d 193, 200 (1st Cir. 2015).

            Here, the court stated that it considered "the section

3553(a) factors, the elements of the offense, Mr. Concepcion's

participation in it, the need to promote respect for the law and

protect the public from further crimes by Mr. Concepcion, as well

as the issues of deterrence and punishment."               It further explained

that it believed that Concepción's "criminal history category,

[which    the    probation     officer    had   calculated       as]   the   highest

possible, substantially under-represents the seriousness of his

criminal history or the likelihood that he will commit other crimes

in the future."        See United States v. Flores-Machicote, 706 F.3d

16, 21 (1st Cir. 2013) (justifying an upward variance where the

sentencing court concluded "that an asymmetry exists which results

in   a   substantial       underestimation      of   the   defendant's       criminal

history"); United States v. Politano, 522 F.3d 69, 74–75 (1st Cir.

2008) (justifying an upward variance where the sentencing court

concluded       that   a   defendant's     "likelihood      of    recidivism      was

underestimated in the Guidelines").

            In concluding that the statutory maximum sentence was

justified because this incident -- the attempted sale of a stolen

.22 caliber rifle -- was just the latest in a pattern of serious

crimes, the district court offered a plausible rationale for its

variance grounded in both "the nature and circumstances of the


                                     - 4 -
offense" and the "characteristics of the offender."   See Santiago-

Rivera, 744 F.3d at 234 (quoting Martin, 520 F.3d at 91).       We

therefore find no abuse of the district court's broad sentencing

discretion in this case.

          For the foregoing reasons, we AFFIRM.




                              - 5 -